UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                           TOZZI, CELTNIEKS, and BURTON
                              Appellate Military Judges

                            UNITED STATES, Appellee
                                        v.
                         Sergeant ANDREW D. GRIFFITH
                          United States Army, Appellant

                                    ARMY 20150195

                        Headquarters, 1st Cavalry Division
                       Kenneth W. Shahan, Military Judge
             Colonel Alison C. Martin, Staff Judge Advocate (pretrial)
      Lieutenant Colonel Oren H. McKnelly, Staff Judge Advocate (post-trial)


For Appellant: Lieutenant Colonel Charles D. Lozano, JA; Captain Heather Tregle,
JA; Captain Michael A. Gold, JA (on brief).

For Appellee: Lieutenant Colonel A.G. Courie, III, JA; Captain Christopher A.
Clausen, JA (on brief).


                                       26 July 2016

                               ----------------------------------
                                SUMMARY DISPOSITION
                               ----------------------------------

TOZZI, Senior Judge:

       A military judge sitting as a special court-martial convicted appellant,
contrary to his pleas, of one specification of conspiracy to obstruct justice, and one
specification of wrongful use of marijuana, in violation of Articles 81 and 112a
Uniform Code of Military Justice, 10 U.S.C. §§ 881 and 912a (2012) [hereinafter
UCMJ]. The military judge sentenced appellant to a bad-conduct discharge,
confinement for three months, and reduction to the grade of E-1. The convening
authority approved the findings and sentence as adjudged.

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises one allegation of error which merits discussion and relief. The matters raised
by appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982) are
GRIFFITH—ARMY 20150195

without merit. * Appellant asks this court to provide appropriate relief to remedy the
dilatory post-trial processing of his case. We agree that relief is appropriate in this
case and grant thirty days confinement credit.

                              LAW AND DISCUSSION

        The convening authority took action 198 days after the sentence was
adjudged, 181 of which are attributable to the government. It took forty-three
additional days after convening authority action for this court to receive the record
of trial. The record in this case consists of three volumes and the trial transcript is
276 pages. The government provided no explanation for this delay.

       Although we find no due process violation in the post-trial processing of
appellant’s case, we must still review the appropriateness of the sentence in light of
the dilatory post-trial processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J.
219, 224 (C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts are]
required to determine what findings and sentence ‘should be approved,’ based on all
the facts and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay.”). See generally United States v. Toohey, 63 M.J.
353, 362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J. 613, 617 (Army Ct.
Crim. App. 2010); United States v. Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App.
2000). We find relief from this court is appropriate as the unexplained delay could
“adversely affect the public’s perception of the fairness and integrity of military
justice system . . . .” Ney, 68 M.J. at 617. Thus, we provide relief in our decretal
paragraph.

                                  CONCLUSION

       Upon consideration of the entire record, the findings of guilty are
AFFIRMED. Given the dilatory post-trial processing, we affirm only so much of
the sentence as extends to a bad-conduct discharge, two months and seventeen days
of confinement, and a reduction to the grade of E-1. All rights, privileges, and
property, of which appellant has been deprived by virtue of that portion of his
sentence set aside by this decision, are ordered restored. See UCMJ arts. 58b(c),
and 75(a).




*
  Appellant’s Grostefon matters included an allegation of ineffective assistance of
counsel. After reviewing the entire record of trial, we have considered the issue of
ineffective assistance of counsel and find no merit. Additionally, during
appellant’s unsworn statement at trial, he specifically thanked his defense counsel
for “doing the best that [they] could [do] for [him].”
                                            2
GRIFFITH—ARMY 20150195

    Judge CELTNIEKS and Judge BURTON concur.

                               FOR THE COURT:




                               MALCOLM H.
                               MALCOLM     H. SQUIRES,
                                              SQUIRES, JR.
                                                       JR.
                               Clerk of
                               Clerk of Court
                                        Court




                                 3